             Case 3:19-mj-00033-RWT Document 10 Filed 03/01/19 Page 1 of 3 PageID #: 10




                                          UNITED                STATES      DISTRICT             COURT                     FILED
                                                                         for the
                                                            Northern District of West Virginia                           MAR    0 12019
                                                                                                                  U.S. DISTRICT COURT-WVND
                                                                                                                   MARTINSBURG, WV 25401
                     United States of America                               )
                                v.                                          )
                                                                            )       CaseNo.   3:l9MJ3
                       Christopher Lee Yates                                )
                                 Defendant                                  )

                                           ORDER SETTING CONDITIONS OF RELEASE

 IT IS ORDERED that the defendant’s release is subject to these conditions:

 (1) The defendant must not violate federal, state, or local law while on release.

 (2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4135a.

 (3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
     any change of residence or telephone number.

 (4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
     the court may impose.

                                                                W. Craig Broadwater Federal Building and U.S. Courthouse
      The defendant must appear at:                                              217 West King Street
                                                                           Martinsburg, West Virginia 25401
                                                                                              Place




      on                                                         MARCH 20, 2019 AT 10:30 AM
                                                                           Date and Time

 (5) The defendant must sign an Appearance Bond, if ordered.


                                                      ADDITIONAL CONDITIONS OF RELEASE

       IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

           (6)   The defendant is placed in the custody of:
                 Person or organization
                 Address   (only if above is an organization)
               City and state                                                                             Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

                                                                          Signed:
                                                                                                  Custodian                              Date




                                                                      Page 1 of 3
           Case 3:19-mj-00033-RWT Document 10 Filed 03/01/19 Page 2 of 3 PageID #: 11




X)       (7)       The defendant shall:
     ( X)           (a) submit to supervision by and report for supervision to        United States Probation,
                        telephone number           304-267-0778, no later than      AS DIRECTED.
         X)        (b) continue or actively seek employment.
     (         )    (c) continue or start an education program.
     (         )   (d) surrender any passport to:
     (    )         (e) not obtain a passport or other international travel document.
         X)         (f) abide by the following restrictions on personal association, residence, or travel:  travel restricted to Northern District of West
                        Virginia unless a pro      in advance by Pretrial Services.
     ( X )         (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                        including:     anyone who is named in the indictment/information against you unless that person is your spouse, child,
                        parent or sibling.
     (         )   (h) get medical or psychiatric treatment:

     (         )   (i) return to custody each                at               o’clock after being released at                o’clock for employment,
                       schooling, or the following purposes:

                   (j)   maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                         necessary.
       X ) (k)           not possess a firearm, destructive device, or other weapon.
       X ) (I)           not abuse alcohol.
     ( X ) (m)           not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                         medical practitioner.
     ( X)          (n)   submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                         random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, andlor any form of
                         prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                         accuracy of prohibited substance screening or testing.
         X) (o)          participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                         supervising officer.
     (         )   (p)   participate in one of the following location restriction programs and comply with its requirements as directed.

                                 (i) Curfew. You are restricted to your residence everyday                from                  to              or     as
                                      directed by the pretrial services office or supervising officer; or
                         (    ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                      medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                      activities approved in advance by the pretrial services office or supervising officer; or
                                (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                      court appearances or other activities specifically approved by the court.

                   (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                       requirements and instructions provided.
                              You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                              supervising officer.
         X ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel,
                 including arrests, questioning, or traffic stops.
         X ) (s) not purchase. possess or use any paraphernalia related to any controlled substance.
         X) (t) not purchase, possess or consume any organic or synthetic intoxicants, including bath salts, synthetic cannabinoids or other
                 designer stimulants, and shall not frequent places that sell or distribute synthetic cannabinoids or designer stimulants.
         X) (u) not abuse prescription medication.
         X) (v) shall be prohibited from possessing a potentially vicious/dangerous animal or residing with anyone who possesses a potentially
                 vicious animal. The Probation Officer has sole authority to determine what animals are considered to be potentially
                 vicious/dangerous.
         X) (w) participate in a program of mental health counseling if directed by the pretrial services office or supervising officer.
         X) (x) shall have all firearms, destructive devices, and other weapons removed from any property owned, accessed, or inhabited by the
                 defendant. Removal must be conducted by someone other than the defendant, and shall be completed prior to the defendants
                 return to the property.




                                                                       Page 2 of 3
    Case 3:19-mj-00033-RWT Document 10 Filed 03/01/19 Page 3 of 3 PageID #: 12




                  I1
                                         i
ii
          •1
                 2


                       I
                       I

                                                                                 ii
I




                                    Ii i
                                                         I
                                         i
                                  a
                                          I
                                          I
4.
                                            II
                                   I

                                                         II
                                                         I
                                                         I II
           I


                                     I
                         I
